EXHIBIT 10.2

 

Execution Copy

 

AMENDMENT NUMBER TWO TO MASTER REPURCHASE AGREEMENT

 

This Amendment Number Two to Master Repurchase Agreement (this “Amendment”) is
dated as of September 29, 2006, by and among HOMEBANC CORP., a Georgia
corporation, and HOMEBANC MORTGAGE CORPORATION, a Delaware corporation, as
sellers (each, a “Seller” and collectively, the “Sellers”) and LIQUID FUNDING,
LTD., a Bermuda exempted company with limited liability, as buyer (the “Buyer”).

 

WITNESSETH

 

WHEREAS, the parties hereto have entered into that certain Master Repurchase
Agreement dated as of March 27, 2006, as previously amended by Amendment Number
One to Master Repurchase Agreement dated as of May 31, 2006 (the “Repurchase
Agreement”); and

 

WHEREAS, the parties hereto desire to further amend the Repurchase Agreement as
specified herein;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Repurchase Agreement.

 

 

Section 1.

Amendment.

 

(a) The Repurchase Agreement is hereby amended by deleting the fourth sentence
of section (s) of Schedule 1 thereto in its entirety.

 

(b) The Repurchase Agreement is hereby amended by deleting section (gg) of
Schedule 1 thereto in its entirety.

 

Section 2.       References. On and after the effective date of this Amendment,
any reference in any Repurchase Document to the “Repurchase Agreement” shall
mean and be a reference to the Repurchase Agreement as amended hereby.

 

Section 3.      Full Force and Effect. Except as specifically amended above, the
Repurchase Agreement and the other Repurchase Documents are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed.

 

Section 4.        Counterparts; Governing Law. This Amendment may be executed in
any number of counterparts, each of which shall be deemed an original, and all
of which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Amendment by signing any such counterpart.
THIS AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF THAT

 

1

 


--------------------------------------------------------------------------------



 

WOULD RESULT IN THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

Section 5.       Effectiveness. This Amendment shall become effective as of the
date hereof when counterparts of this Amendment shall have been accepted and
agreed to by each of the parties hereto.

 

2

 


--------------------------------------------------------------------------------



 

 

                              IN WITNESS WHEREOF, the parties hereto have
entered into this Amendment Number Two to Master Repurchase Agreement as of the
date set forth above.

BUYER:

LIQUID FUNDING, LTD.

 

 

By:

 /s/ FIONA GORES                                        

Name: Fiona Gores

Title: Director

SELLERS:

HOMEBANC CORP.

 

By:

 /s/ JAMES L. KRAKAU                                

Name: James L. Krakau

Title: Senior Vice President

 

HOMEBANC MORTGAGE CORPORATION

 

By:

 ./s/ JAMES L. KRAKAU                              

Name: James L. Krakau

Title: Senior Vice President

 

 

3

 

 

 